CONFESSION OF ERROR

PER CURIAM.
Based on the State’s confession of error filed in this cause, as well as an independent review of the record, we reverse the trial court’s order denying Vernon Green’s motion for post-conviction relief because *765he was sentenced as a violent career criminal. State v. Thompson, 750 So.2d 643 (Fla.1999), held that the violent career criminal act under which Green was sentenced violated the single subject rule of the Florida Constitution and required re-sentencing for crimes committed within the applicable period. Green’s crime was committed on December 19, 1995, within the applicable period.
Reversed and remanded for resentenc-ing.